Title: American Commissioners to John Jay, 18 June 1785
From: American Commissioners
To: Jay, John



Sir
Passy June 18th. 1785

In our last to you of May 11. we had the honour of inclosing among other papers a letter from Baron Thulemeier, drawing to a close our negociation with the court of Berlin. We have now that of forwarding our answer marked No. 1.
No. 2.a. contains our observations on the counterdraught from the court of Tuscany, No. 2.b. the letter inclosing them, and No. 2.c. Mr. Favi’s answer acknowledging their receipt.
Mr. Adams’s appointment to the court of London rendering it more convenient, more speedy and probably more effectual that that negociation should be conducted on the spot, we wrote to the Duke of Dorset a letter of which No. 3. is a copy in answer to one received from him and transmitted to you in April.
Since Mr. Adams’s departure we have been favoured by him with information which he received from you that a Mr. Lambe had been charged with letters and instructions for us on the subject of the treaties with the States of Barbary. He sent us at the same time the copy of a resolution of Congress on the subject. As yet we have heard nothing more of Mr. Lambe, but hope his arrival hourly that we may take decisive measures for establishing an amity with those powers.
Mr. John Baptist Pecquet, who was the subject of an instruction to us of May. 11. 1784. is now in Paris, and has applied for such acknowledgements of his services as may be thought proper. He seemed to desire most some appointment at Lisbon either for himself or his son. We informed him none such were in our gift and that all we could do in that line would be to mention him to Congress as worthy of their recollection, if they should make any appointment there analogous to his talents. We have written to Mr. Adams proposing to give to Mr. Pecquet, in addition to ten guineas which he has received for present supply, 150 guineas or perhaps 4000 livres as a compensation for his expences and good dispositions. His expences on our prisoners had been about 50 Moidores.
Our first letter to Congress was of the 11 of Novr. and was sent by a Colonel Lemaire. Having lately received proofs that he omitted to deliver private letters with which he was charged, tho’ he saw in New York the persons to whom they were addressed, we begin to fear he was capable of omitting to deliver also that to the President  of Congress. We are equally incertain whether our subsequent letters may have got to hand. To relieve our anxieties on this subject we will pray you to be so good as to inform us which of them may have been received. Their dates have been Novr. 11. 1784. Decr. 15. 1784. and [9] Febry. 1785 addressed to the President of Congress, and March 18. April 13. and May 11. addressed to yourself.
We have the honour to be With the highest esteem & regard Sir Your Most obedient & Most humble Servants,

B. Franklin
Th: Jefferson

